Citation Nr: 9922361	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right arm 
condition.

2.  Entitlement to service connection for a left leg 
condition.

3.  Entitlement to service connection for a psychiatric 
condition to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.  

This matter arises from September 1993 and July 1994 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.  The case was remanded by the 
Board of Veterans' Appeals (Board) in September 1996.  The 
requested development has been completed and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence to show that polio was 
incurred during service.  

2.  There is no medical evidence of a nexus between the 
veteran's right arm condition or left leg condition and 
military service.

3.  The veteran does not have a diagnosis of PTSD and there 
is no medical evidence of a nexus between his psychiatric 
condition and military service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
arm condition, a left leg condition, and an acquired 
psychiatric condition, to include PTSD, are not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court), has indicated 
that in order for a service connection claim to be well-
grounded, there must be competent evidence of:  i) current 
disability; ii) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) a 
nexus between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In the instant case, the veteran has failed to cross the 
initial threshold of establishing well-grounded claims as 
there is no competent medical nexus evidence to support his 
claims for service connection for a right arm condition, a 
left leg condition or a psychiatric condition.  

The case was remanded by the Board, in part, to pursue 
service medical records and personnel records.  The RO made 
several attempts to locate both but was advised by the 
National Personnel Records Center (NPRC), that the service 
medical records and clinical records were unavailable as 
fire-related records.  A search by the NPRC of the applicable 
morning reports for the veteran's name was also negative.  
The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) was likewise unable to locate information 
regarding the veteran's report of stressful events as the 
information he provided was insufficient and non-specific.  
Moreover, the veteran reported in January 1995 that he was 
"never in direct enemy combat situation," although he did 
fear for his life.  

Accordingly, although the veteran's service medical records 
appear to have been destroyed by a fire at the NPRC, the 
Board finds that an August 1953 report of separation 
examination provides sufficient evidence, under the 
circumstances, to allow for a conclusion that the claims are 
not well grounded.  The separation examination report is 
completely negative for clinical abnormalities or complaints.  
A report of chest X-ray and a cardiovascular evaluation were 
both negative as was a urinalysis.  There was no indication 
of a history of polio and no complaints regarding 
musculoskeletal weakness.  

The veteran filed a claim in December 1992 for service 
connection for "residuals" of paralysis of his right arm 
and left leg during service.  He asserted that he was treated 
in 1951 for paralysis that came over him during basic 
training.  He also reported that he received wounds to his 
right arm and left leg during combat in Korea.  He alleged 
that he was placed on bedrest for more than 30 days.  
However, as noted earlier, the separation examination report 
of August 1953 held no indication that the veteran had been 
treated for any such condition during service.  The veteran 
also reported that he was on sick call during basic training 
and could not march properly because of his left leg problem.  
He stated that he was made special shoes by clinicians on 
base that did not help him.  Notwithstanding the veteran's 
presumed credible testimony, see King v. Brown, 5 Vet. App. 
19 (1993), there is still no medical evidence to show that 
any disability of the right arm or the left leg was incurred 
during service.  The VA examination report of September 1998 
reflects a diagnosis of residuals of polio based upon the 
results of an electromyography (EMG) study.  The EMG showed 
evidence of a "lower motor necrone lesion compatible with 
polio and presence of carpal tunnel and cubital tunnel 
syndrome secondary to polio."  However, there is no evidence 
to link this condition to service other than the veteran's 
report of flu-like symptoms and paralysis.  While he is can 
clearly report symptoms he perceives to be manifestations of 
disability, he is not competent to offer a medical diagnosis 
or etiology for the diagnosed polio.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Accordingly, the claims 
for service connection for the right arm and left leg must be 
denied as not well grounded. 

With regard to the claim for a psychiatric condition, to 
include PTSD, the Board notes in the first instance, that the 
veteran does not have a diagnosis of PTSD.  Indeed, the VA 
examination report of August 1998 ruled out PTSD and 
depression.  The examiner found that the veteran had an 
anxiety disorder, not otherwise specified, without any 
reported nexus to service.  The psychiatrist noted that there 
was no evidence that the veteran was exposed to trauma in 
Korea and he failed to meet the criteria for a PTSD 
diagnosis.  

The veteran was first diagnosed as having chronic tension in 
October 1992 and later diagnosed as having chronic anxiety in 
September 1993.  He was noted to have retired from his 20 
year employment as a truck driver in 1980 because of his 
"nervousness."  However, there has been no medical opinion 
offered to link this condition to any incident of military 
service. 

In summary, the Board concludes that the veteran has failed 
to meet his initial burden of establishing well-grounded 
claims as there is no evidence of a diagnosis of PTSD, and no 
medical evidence of a nexus between an anxiety disorder and 
service, or residuals of polio and service.  

With respect to the foregoing claims, the Board is aware of 
no circumstance in this matter which would constitute notice 
to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
veteran's claims for service connection denied herein.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  The Board 
also views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities denied 
herein.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for a right arm condition, 
a left leg condition, and a psychiatric condition, to include 
PTSD, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

